                  Case 2:20-cv-01744-TSZ Document 7 Filed 02/05/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   DERICO FULLER,

 9                                 Petitioner,           C20-1744 TSZ

10          v.
                                                         ORDER OF TRANSFER
11   ANDREW COOPER, Acting Warden, FCI
     Sheridan,
12
                                   Respondent.
13

14          The Court, having reviewed Petitioner’s petition for writ of habeas corpus under 28

15   U.S.C. § 2241, the Report and Recommendation of Michelle L. Peterson, United States

16   Magistrate Judge, to which no objections were filed, and the remaining record, hereby

17   finds and ORDERS:

18          (1)      The Report and Recommendation is approved and adopted.

19          (2)      This matter is TRANSFERRED to the United States District Court for the District

20   of Oregon.

21   //

22   //

23
     ORDER OF TRANSFER
     PAGE - 1
                  Case 2:20-cv-01744-TSZ Document 7 Filed 02/05/21 Page 2 of 2




 1          (3)      The Clerk is directed to take the necessary steps to transfer the case. The Clerk is

 2   further directed to send copies of this Order to Petitioner, to counsel for Respondent, and to

 3   Judge Peterson.

 4          DATED this 5th day of February, 2021.

 5

 6
                                                       A
                                                    THOMAS S. ZILLY
 7                                                  United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER OF TRANSFER
     PAGE - 2
